Case 2:20-cv-01094-AB-MRW Document 19 Filed 09/30/20 Page 1 of 1 Page ID #:135




   1
   2                                                                              JS-6
   3
   4
   5
   6
   7                             UNITED STATES DISTRICT COURT
   8           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
  10 RYAN GRAY,                                    CASE NO. 2:20-cv-01094-AB-MRW
  11                Plaintiff,                     ORDER RE: STIPULATION TO
                                                   DISMISS ALL CLAIMS WITH
  12         vs.                                   PREJUDICE
  13 PSC INDUSTRIAL OUTSOURCING,                   [Filed concurrently with Stipulation to
     LP; HYDROCHEM, LLC;                           Dismiss All Claims with Prejudice]
  14 HYDROCHEM PSC; and DOES 1
     through 100, inclusive,
  15                                               Honorable André Birotte, Jr.
     Defendants.                                   Courtroom: 7B
  16
                                                   Action Filed: November 25, 2019
  17
  18
                                              ORDER
  19
             Based upon the foregoing stipulation of the Parties, IT IS HEREBY
  20
       ORDERED, ADJUDGED AND DECREED, that this matter be dismissed in its
  21
       entirety with prejudice, each party to bear its own attorneys’ fees and costs.
  22
             The May 25, 2021 trial date, and all related dates, are now vacated.
  23
  24
       DATED this 30th day of September, 2020.
  25
  26
  27                                                    DISTRICT COURT JUDGE
  28

                     ORDER RE: STIPULATION TO DISMISS ALL CLAIMS WITH PREJUDICE
